Citation Nr: 0214453	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  95-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1968 to June 1970 and from March 1972 
to January 1974.  He had service in the Republic of Vietnam 
from May 1969 to June 1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts confirmed and continued 
its denial of entitlement to service connection for PTSD.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 1989, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.

2.  Evidence associated with the record since the RO's 
January 1989 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's January 1989 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1988).  

2.  The criteria to reopen the claim of entitlement to 
service connection for PTSD have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  That change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-2100 
(2000).

By virtue of information sent to the veteran in the Board's 
remand of March 1998; in the Statement of the Case; and in 
the supplemental statement of the case of March 2002, the 
veteran and his representative were notified of evidence and 
information necessary to reopen his claim of entitlement to 
service connection for PTSD.  In the supplemnetal statement 
of the case of March 2002, the RO also provided notice of the 
provisions of VCAA.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes the veteran's service personnel records; 
the veteran's service medical records; VA medical records, 
reflecting treatment from August 1974 to October 1998; and a 
private medical record, dated in December 1998.  The RO has 
made multiple requests to the veteran for details concerning 
his claimed stressors and has attempted, without success, to 
verify any of those stressors.  

In August 2002, the veteran's representative raised 
contentions to the effect that the RO had failed to comply 
with the instructions in the Board's March 1998 remand.  The 
representative noted that the RO had made no further attempt 
to verify the veteran's stressors with the service 
department.  The evidence shows, however, that the RO needed 
to request such information only in the event that the 
veteran provided more specific information with respect to 
his stressors.  As noted above, he continued to report 
essentially the same anecdotal evidence or that in which 
civilians were injured or killed.  The PMSB had already 
notified the RO that such information was not verifiable.  
Therefore, there was no reason to attempt to confirm the 
information which the veteran submitted subsequent to the 
Board's remand.  

The representative also noted that the RO had not been able 
to obtain a copy of the citations awarding the veteran the 
Republic of Vietnam Cross of Gallantry with Palm and Frame or 
the Republic of Vietnam Meritorious Unit Citation Gallantry 
Cross with Palm.  The representative stated that the lack of 
such evidence should not be a determining factor in regard to 
the veteran's claim.  Although the RO attempted, 
unsuccessfully, to obtain such information from the veteran 
and from the Department of the Navy, the case has been 
decided on the basis of other evidence.  

Finally, the Board notes that the veteran has not identified 
any outstanding evidence (which has not been sought by the 
VA) which could be used to support his claim of entitlement 
to service connection for PTSD.  It should be noted that the 
veteran has been informed of his right to have a hearing in 
association with his appeal.  In his substantive appeal (VA 
Form 9), received in May 1995, the veteran requested a 
hearing at a local VA office.  In July 1995, he was notified 
that such a hearing had been scheduled for October 1995 at 
the RO.  He did not, however, report for that hearing, nor 
has he made any requests for another hearing.  

As a result of the extensive development indertaken in this 
case over a period of more than seven years, the veteran and 
his represntative have been made aware of the information and 
evidence necessary to substantiate the claim.  They have been 
specifically informed of the need to provide details 
regarding stressors and details regarding the veteran's 
decorations.  They have also been made aware of what portion 
of the evidence and information would be obtained by VA and 
what portion the veteran needed to provide.  Thus, the 
veteran has been given notice as is required under VCAA.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Accordingly, 
there is no need for further development of the evidence.

New and Material Evidence

The veteran seeks entitlement to service connection for PTSD, 
as a result of his experiences in the Republic of Vietnam.  A 
review of the record discloses that this is not his first 
such claim.  The RO has previously denied that claim on 
several occasions, the last time in January 1989.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, the RO did not receive a notice of 
disagreement with which to initiate the appellate process.  
Accordingly, that decision became final in accordance with 
the law and regulations then in effect.  38 U.S.C.A. 
§ 4005(c); 38 C.F.R. § 19.192.  

The applicable VA law and enabling regulations set forth the 
substantive developments required to establish service 
connection for PTSD.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Prior to March 7, 1997, the law and regulations 
provided that service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and a link established by medical 
evidence, between the veteran's symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar badge 
citation, was accepted in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor. 

At the time of the RO's prior denial of entitlement to 
service connection for PTSD, service connection for PTSD was 
considered in conjunction with the criteria set forth in the 
3rd Edition of the Diagnostic and Statistical Manual of the 
American Psychiatric Association (DSM III).  The DSM III 
required that the psychologically traumatic event or stressor 
be one that would evoke significant symptoms of distress in 
almost anyone.

Relevant evidence on file in January 1989 consisted of the 
veteran's service medical records; his service personnel 
records; and numerous VA medical records, dated from August 
1974 through August 1986.  His service personnel records 
showed that his awards and decorations consisted of the 
National Defense Service Medal; the Vietnam Service Medal; 
the Vietnam Campaign Medal; and the Republic of Vietnam 
Meritorious Unit Citation Gallantry Cross with Palm.  They 
also showed that in Vietnam, he was an engineering equipment 
operator.  

Although there was a diagnosis of PTSD during VA 
hospitalization in October 1984 and from March to April 1985, 
the RO noted that there had been multiple psychiatric 
diagnoses.  Moreover, despite a January 1985 request from the 
RO, the veteran had not provided information regarding the 
stressor events he had experienced during service which could 
be responsible for his claimed PTSD.  Accordingly, the RO 
concluded that the diagnosis of PTSD had not been 
established.  Therefore, service connection was denied.

The veteran now requests that his claim of entitlement to 
service connection for PTSD be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New and material evidence is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Changes to 38 C.F.R. § 3.304(f) which became effective March 
7, 1997, state that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (Note: Section 4.125(a) had become 
effective November 8, 1996 (see VA Schedule for Rating 
Disabilities: Mental Disorders, 61 Fed. Reg. 52695 (October 
8, 1996)); a link, established by medical evidence, between 
the veteran's symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, under 
DSM IV, the person's response to the stressor was no longer 
based solely on usual experience and response, but was 
individualized, i.e., geared to the specific individual's 
actual experience and response.

The changes to 38 C.F.R. § 3.304(f), the enabling regulation, 
state that if the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  If the evidence establishes that the veteran was a 
prisoner of war under the provisions of 38 C.F.R. § 3.1(y), 
and the claimed stressor is related to the prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
could establish the incurrence of the claimed inservice 
stressor.

Relevant evidence added to the record, since the RO's January 
1989 decision consists of VA medical records and reports, 
which reflect treatment for various psychiatric disabilities, 
including PTSD, from June 1988 to October 1998.  Also added 
to the record is a letter, dated in December 1998, from the 
veteran's therapist at the VA, who is now in private 
practice.  

In VA outpatient record, reflecting psychiatric treatment in 
May 1992 (the seasonal anniversary of his entry in Vietnam), 
the veteran reported that he had had no anxiety prior to 
Vietnam.  He stated that one week after arriving in Vietnam, 
he had participated in action at Alamo Mountain.  He also 
stated that for 81/2 months, he had been an ammunition bearer 
for a machine gun and that he then became a machine gunner.  
He reported that on one occasion, his unit was overrun by the 
enemy and that in the melee, he had killed a couple of his 
own people.  

In a long letter to one of his counselors, dated in October 
1993, the veteran described the trauma from Vietnam which 
continues to haunt him.  His stressful experiences and 
observations, included body bags; body parts in a trash dump; 
a firefight which he witnessed while on a convoy; and a 
helicopter flight in which supplies were taken to Landing 
Zone Cindy.  He stated that he was unable to provide the 
dates and times of those incidents.  

During a VA psychiatric examination in December 1993, the 
veteran reported that in Vietnam, he had been a heavy 
equipment operator and that he had built roads; filled dump 
trucks; gone on convoys; performed perimeter duty; and had 
gone on helicopter rides.  The examiner stated that for the 
veteran, it was not the presence or absence of combat 
exposure which was traumatic.  Rather, it was witnessing the 
atrocities and grotesqueries associated with war.  They 
reportedly proved traumatic for the veteran, and he vowed he 
would never talk about them.  Such incidents included the 
following:

1)  One of the veteran's duties in Vietnam was to take waste 
to the dump, where he saw bits and pieces of bodies.  In 
particular, he noted a body from which the head had been 
severed and placed in the lap of the corpse.  He stated that 
the head appeared to have been filled with excrement.  He 
further noted that when he left his base, it was not unusual 
to see dead bodies.  

2)  He reported that on one occasion, he had seen a suspected 
Viet Cong sympathizer shot in the head by the police.  He had 
reportedly been so upset by the incident that he had backed 
into a swamp and fell down.  He noted that his buddies pulled 
him from the swamp and had given him a white pill and a beer 
to help him calm down.

3)  The veteran stated that he often witnessed helicopters as 
they brought body bags back to the base.  He also stated that 
he had gotten rides on those helicopters and that on one 
occasion, he had off-loaded ammunition and food at Landing 
Zone Cindy and that he had loaded body bags back on to the 
helicopter.  He noted that one of the bags had ripped open 
and that he had been able to see the face with dog tags in 
its teeth.  On that ride, the veteran also reported that he 
had watched the door gunner kill woman and children.  The 
veteran noted that he had been offered the opportunity to do 
so but had declined.

4)  While in Thailand, during a period of rest and 
recreation, the veteran reported that a heroin dealer had 
been beaten and killed in front of him.  

5)  The veteran noted that an old man and his daughter, who 
lived in an adjacent village, had their arms cut off for 
accepting inoculations from U.S. medics.

6)  The veteran reported that he had been part of a convoy 
which had stopped while a village burned to the ground.  He 
noted that helicopters then came in to evacuate the 
survivors.  Thereafter, the convoy went on.  It was that 
admixture of atrocities and indifference which the veteran 
could not comprehend.

7)  The veteran reported that on one occasion, he rode on a 
helicopter to pick up a reconnaissance team and that the 
helicopter came under enemy fire.  He stated that in the 
ensuing fight, he had accidentally killed a fellow service 
man.  He was reportedly unable to forgive himself.

The examiner noted that in the 1980's, the veteran was 
diagnosed with PTSD.  The examiner stated that while the 
veteran had all the symptoms of PTSD, he remained adamant in 
his refusal to provide back up evidence as to what the trauma 
might have been.  It was not until the summer of 1990, when 
his mother's boyfriend of 20 years died (and the veteran 
discovered the body) that the memories of Vietnam came back 
to him and his life fell apart.  Following the examination, 
the examiner concluded that the veteran's primary psychiatric 
diagnosis was PTSD.  He recommended that the veteran be 
referred to the National Center for PTSD for a full 
evaluation because of the non combat nature of his trauma 
which was indeed serious.

In January 1995, the RO contacted service department and 
requested that it verify the stressors reported by the 
veteran.

In February 1995, the Headquarters, United States Marine 
Corps, Personnel Management Support Branch (PMSB) determined 
that the information submitted was insufficient for the 
purpose of conducting any meaningful research on the 
veteran's behalf due to the lack of specific combat incidents 
as recalled by the veteran.  It was noted that the PMSB did 
not provide stressors, because it was impossible to know who 
the veteran knew or what he personally witnessed.  The PMSB 
further noted that a stress incident described in detail, 
i.e., who, what, when, where, would likely be within its 
capability to verify.  The PMSB stated that anecdotal 
incidents, even if true, were not researchable.  In order to 
be researched, the incidents had to have been reported and 
documented.  It was also noted that civilian incidents, 
including those incurred accidentally or in combat were 
extremely difficult to verify and that unless reported were 
not normally found in combat records.

In September 1995 and December 1998, I.R.M, M.S., R.N., C.S., 
a psychiatric nurse clinical specialist stated that in 
September 1991, approximately 10 days after the death of the 
man he regarded as his step father, the veteran had begun 
psychotherapy with her.  She noted that following his 
stepfather's death, the veteran began to experience various 
symptoms, including flashbacks of Vietnam.  The diagnosis was 
PTSD.  She also noted that the veteran spoke of various 
stressful experiences and observations, including body bags; 
a dump full of body parts; and a native male who was crushed 
to death, and whom the veteran had been unable to save.  She 
reported that he had been reluctant to talk about the pain 
because it had been too overwhelming but that he wrote her a 
22 page letter describing the trauma which continued to haunt 
him.

In September 1998, a VA physician reported that the veteran 
was being treated for chronic, active, combat-related PTSD 
and a mood disorder.  He noted that the veteran was a quiet 
man who was reluctant to disclose his PTSD symptoms - and 
usually did not - unless questioned directly.  

In October 1998, a VA physician reported that the veteran was 
being treated in the VA outpatient mental health clinic for 
PTSD; bipolar disorder; and alcohol dependence in sustained 
full remission.  He confirmed that the veteran's symptoms 
from PTSD were rather severe and that unless questioned 
directly, he did not discuss them.

In June 1999, the veteran reported that he was a heavy 
equipment operator in Vietnam and that he was attached to MAG 
13 in the Chu Lai area.  He reiterated the stressors he had 
reported in his letter of October 1993 and during his VA 
examination in December 1993.  He noted that the action in 
which he had watched a village burn had occurred in the area 
of Highway 9 where a small Engineer Battalion was stationed.  
He stated that he was in a flat bed semi-trailer and that the 
driver's name was Bernie Teale.  He also stated that he had 
reported the death of the woman to two sergeants.

In March 2000, the RO attempted, without success, to obtain a 
copy of the citation and orders for the veteran's Republic of 
Vietnam Meritorious Unit Citation Cross of Gallantry from the 
service department and from the veteran.

The additional evidence is new in the sense that it was not 
previously before VA decision makers; however, such records 
are essentially cumulative in nature, as they show no more 
than continuing treatment for various psychiatric 
disabilities, including PTSD.  Although the veteran submitted 
descriptions of his claimed stressors, they are essentially 
anecdotal in nature or involve civilian injuries or death 
which are not verifiable by the service department.  
Moreover, the preponderance of the evidence shows that the 
cited incidents are based on the veteran observations of 
atrocities and grotesqueries rather than participation in 
combat.  On two occasions, the veteran reported involvement 
in firefights; however, the veteran does not have awards or 
decorations associated with combat, nor is there any 
competent evidence that his assignment as a heavy equipment 
operator was associated with participation in combat.  

In an effort to verify the veteran's stressors, the Board 
remanded the case in March 1998, and gave the veteran another 
opportunity to provide further details of his stressors.  
Despite that request, he submitted essentially the same 
stressor information which he related in an October 1993 
letter to his counselor and during his VA psychiatric 
examination in December 1993.  Indeed, he did not report 
participation in combat.  As such, his stressors remain 
unverifiable, and, without more, his recitation of events is 
not sufficient to show that his stressors actually happened.  
Even when considered with evidence previously on file, the 
additional evidence does not correct the deficits in the 
record at the time of the RO's decision in January 1989.  
Therefore, although the veteran's health care providers have 
concluded that the veteran's experiences in Vietnam have led 
to his PTSD, there is simply no competent evidence on file to 
show that the claimed stressors actually happened.  Those 
noted by the health care providers were related by the 
veteran rather than obtained from a review of the record.  
Absent competent evidence that any of the claimed stressors 
actually happened, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is not 
considered new and material for the purpose of the reopening 
the claim. 

 

ORDER

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

